Citation Nr: 1739248	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a higher disability rating for minor, motor petit mal-like seizure disorder, evaluated at 10 percent, effective May 16, 2002 through February 25, 2009; 20 percent from February 26, 2009 through January 28, 2011; and 60 percent from January 29, 2011 through March 15, 2016 .

2.  Entitlement to total disability individual unemployability (TDIU) on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1990 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2013, the Veteran testified at a Board hearing at the RO in St. Petersburg, Florida.  In April 2017, the Veteran was sent a letter informing him of his right to another hearing due to the unavailability of the Veterans Law Judge who conducted that hearing.  The Veteran declined.


FINDINGS OF FACT

1. Prior to February 26, 2009, the Veteran's seizure disorder was not manifested by 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.

2. During the period from February 26, 2009 through January 28, 2011, the Veteran's seizure disorder was manifested by at least 2 minor seizures within a six month period, but not 5 to 8 minor seizures weekly.

3.  During the period from January 29, 2011 through March 15, 2016, the Veteran's seizure disorder was not manifested by four major seizures or more than 10 minor seizures weekly.

4.  Prior to March 16, 2016, the Veteran was assigned an aggregate disability rating of no greater than 60 percent, and the evidence shows that he was able to obtain or maintain substantially gainful employment despite his service-connected seizure disorder, but subsequent to that point he became unemployed and the symptoms from this disorder became such that he no longer has the ability to obtain or maintain substantially gainful employment  


CONCLUSIONS OF LAW

1. Prior to February 26, 2009, the criteria for a disability rating in excess of 10 percent for a service-connected minor, motor petit mal-like seizure disorder were not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8911 (2016).

 2. From February 26, 2009, to January 28, 2011, the criteria for a disability rating in excess of 20 percent, for service-connected minor, motor petit mal-like seizure disorder were not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8911 (2016).

3. From January 29, 2011, to March 15, 2016 the criteria for a disability rating in excess of 60 percent, for service-connected minor, motor petit mal-like seizure disorder were not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8911 (2016).

4.  The criteria for entitlement to a TDIU have been met as of March 16, 2016.  38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Minor, motor petit mal-like seizure disorder

In a July 1996 VA Compensation and Pension (C& P) examination, ten days before his discharge from active duty, the Veteran was diagnosed with "syncope of unknown origin."  The RO denied the Veteran's claim for entitlement to service connection for complex partial epilepsy in a September 1996 rating decision.

The Veteran filed a claim in May 2002 to reopen the previously denied complex partial epilepsy claim.  In a September 2002 rating decision, the Veteran was granted service connection, effective May 16, 2002, the date of his claim, with an initial disability rating of 10 percent.  The Veteran filed another increased rating claim on February 26, 2009 and in a May 2009 rating decision the disability rating was increased to 20 percent, effective the date of the claim.  A July 2016 rating decision increased the Veteran's disability rating to 60 percent from January 29, 2011 through March 15, 2016, the day before the date of his last VA C&P examination, and to 100 percent thereafter.  The Board here considers the appropriateness of higher disability ratings for the three staged ratings prior to the full grant effective March 16, 2016. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505(2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Epilepsy, whether grand mal under Diagnostic Code 8910 or petit mal under Diagnostic Code 8911, is rated under the General Rating Formula for Major and Minor Epileptic Seizures. 38 C.F.R. § 4.124a  (2016).

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures. A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months. A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year. A 60 percent rating is warranted for 3 major seizures or 9 to 10 minor seizures weekly, during the preceding year. An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year. A 100 percent rating is warranted for 12 major seizures during the preceding year. 38 C.F.R. § 4.124a , Diagnostic Code 8911 (2016).

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness. A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2) (2016).

 The General Rating Formula for Major and Minor Epileptic Seizures provides that there will be no distinction between diurnal and nocturnal major seizures. 38 C.F.R. § 4.124a , Note (3) (2016).

As to evidence of seizures in the Veteran's medical records, a January 24, 2002 private medical record describes too many seizures to count since the initial diagnosis in 1995, but the same physician the next month reported no seizures of any type and remarked that the Veteran's seizure problem was doing quite well.  In an April 2002 examination report from the same physician, he reports the seizures as "completely controlled."

An August 2002 VA C&P examination described the Veteran's history as including seizures in 2001 while at work, without specifying the frequency.  The symptoms were described as shaking, hearing going down, eyesight going down and some loss of consciousness.  The given diagnosis is minor motor petit mal-like disorder.

A February 2003 VA medical record reported no seizures for several months since medication was changed.

A February 2009 private treatment record reflected multiple seizure episodes.

An April 2009 VA C&P examination reported the Veteran as having 5-6 seizures in the previous year, with the latest two months prior to the examination.  The seizures were described as lasting 30-60 seconds and making him feel weak and disoriented with a loss of awareness.  The diagnosis again is minor motor petit mal-like seizure disorder.

A June 2010 VA medical record reported the Veteran as indicating he usually gets one seizure per month if using the most effective medication, valproate acid, with the last seizure one month prior to the examination.  

A June 2010 VA C&P examination reflected the Veteran's reports that his then-current seizures were lasting three to four minutes, and were occurring once or twice monthly.  They were associated with a loss of consciousness.  The last one previous to the examination was three or four weeks prior.  They were characterized as petit mal, absence seizures, staring seizures.

Private treatment records from January, February, April, June, September and November of 2011 each reported at least one seizure. 

A March 2016 VA C&P examination reported 4 to 5 small seizures per month and an average of one per month in which the Veteran lost consciousness.  They were not characterized by tonic-clonic jerks but just stiffening of the entire body.  They lasted 5 to 20 minutes, and were sometimes accompanied by loss of bladder control.  The Veteran's last seizure previous to the examination was one and a half months previous, at which time he had a major seizure.  The examiner noted that the Veteran had had both minor seizures and major seizures with generalized convulsions and unconsciousness.  The Veteran had magnetic resonance imaging, computed tomography and electroencephalography done, all showing non-extraordinary results.  The Veteran noted that he had only within the previous month gotten back the driver's license that had been revoked for the previous four and a half years as a result of his seizures.

In a separate March 2016 VA C&P examination, the examiner reported the Veteran as having had 0-4 minor seizures per week over the previous six months, and
at least one major seizure per month over the previous year.

As to the Veteran's statements regarding his condition, in a November 2009 statement submitted as part of his notice of disagreement with the May 2009 rating decision raising his disability rating to 20 percent, the Veteran indicated that he had been having 15 to 20 mild seizures a year.  At another point he listed four specific dates of seizures, and then added that he had also had "a lot of minor seizures" making it unclear whether the specified four were intended to provide contrasting examples of more substantial seizures.  No specifics of symptoms are given.

In a February 2010 submission, the Veteran indicated that for the previous year, 2009, he had 6 major and 10 to 12 minor seizures, though he also indicated that he had a hard time remembering things.  The Veteran's representative filed a statement dated October 2010 and entered into the record in November 2010 setting the number at 5 to 6 for the previous twelve months.

At his April 2013 Board hearing in St. Petersburg, Florida, the Veteran's representative reported the Veteran as having multiple seizures a month, specifying "not just one or two, but multiple."  The Veteran himself testified to two a month.  No specificity about symptoms is described that would allow for an evaluation of their magnitude. 

In a submission dated July 2016 but entered into the record in August 2016, the Veteran noted both that he had frequently not gone to a VA hospital in response to a seizure because the charges weren't covered, and that the documentation reflecting those visits he had made had in many instances been lost.

Reviewing the evidence, the Board here finds the first stage of the Veteran's disability rating, of 10 percent from the claim date until February 26, 2009 to be appropriate.  A higher 20 percent rating would require one major seizure within the preceding two years or two minor seizures during the six preceding months, and there is no specific evidence to substantiate either.

As to the period from February 26, 2009 through January 28, 2011, currently rated at 20 percent, the Veteran stated, in November of 2009, that he had 15 to 20 mild seizures in the previous year and in a February 2010 statement, that he had had six major and 10-12 minor seizures during 2009.  VA examinations variously put the number of mild seizures at 5 to 6 a year (April 2009), one a month, with medication (June 2010), once or twice monthly (June 2010 C&P examination).  Given the wide disparity in numbers, the Board must weigh the probative value of the various statements.  In order to justify the next highest 40 percent rating, the evidence must show either one major seizure during the previous 6 months, or two major seizures, or 5 to 8 weekly minor seizures, over the previous year.  The only reporting during this period of any major seizures comes from a Veteran statement in which he also speaks of his flawed memory.  Additionally, no specific symptoms are described to allow for substantiation for his characterization of a seizure as "major" to permit evaluation of whether it fits the definition set forth in the diagnostic code.   On the other hand, no quantification of the number of minor seizures definitively reaches the 5 to 8 per week number required for the 40 percent rating.  Thus, for this period, the Board also considers the current rating appropriate.

The final period during which the Veteran seeks an increase in his staged rating is from January 29, 2011 until March 16, 2016, for which he is currently rated at 60 percent.  The next higher rating level, 80 percent, requires 4 major seizures, or 10 weekly minor seizures, over the preceding year.  With respect to this period, there is also no evidence to substantiate the weekly seizure threshold or, other than the one 2010 Veteran statement previously discussed, the requisite number of major seizures for the next higher rating.

The Board thus denies the Veteran's claim for entitlement to a higher disability rating for his minor, motor petit mal-like seizure disorder with respect to any of the ratings presently in effect.      


TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § § 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. § § 3.340, 3.341, 4.16(a) (2016). 

Here, the Veteran has two service-connected disabilities with non-zero disability ratings:  (i) minor, motor petit mal-like seizure disorder, rated at 10 percent disabling from May 16, 2002, 20 percent disabling from February 26, 2009, 60 percent disabling from January 29, 2011, and 100 percent disabling from March 16, 2016; and, (ii) patellofemoral pain syndrome/strain, left knee, rated at 10 percent disabling from July 15, 1996.  Thus, as of March 16, 2016, the Veteran meets the schedular requirements for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(a) (2016).   

The Veteran's VA C&P examinations of March 16, 2016 described minor seizures occurring at a rate of 4 to 5 times per month, and one per month during which the Veteran lost consciousness.  A separate VA C&P examination of the same date indicated at least two major seizures in the previous year and at least one minor seizure per month over that period.  During these seizures he also sometimes loses bladder control.  The condition required constant medication.  Although the Veteran was reported as being employed at the time working security at a casino, a position he had held for 4 years, there are numerous associated work complications arising from the Veteran's disability.  The examiner indicated that the Veteran cannot operate heavy machinery, operate a vehicle or carry a weapon.  Additionally, he cannot engage in any activity which, if a seizure were to occur, might result in injury to himself or others.

In his July 2016 statement, the Veteran reported that by that time he had been terminated from his employment, indicating he had been told by every other employer to whom he had subsequently applied that he was an insurance risk.  He further indicated that during his last employment, his disability prevented him from being given any raise or promotion.  Additionally, he noted that he could not "feel normal" or "think straight" for several hours after taking his medication.

In an earlier November 2014 written statement submitted into the record by his sister, she also noted that the Veteran's cognitive ability was hindered by his seizure medication.  November 2009 and July 2002 statements from the Veteran further support the notion that his medication limited his ability to think clearly. 

In his April 2013 hearing, the Veteran indicated having taken over 400 hours of sick time during the previous year or two.

Based on the foregoing evidence, the Board grants the Veteran's claim for TDIU as of March 16, 2016, the date of his last VA C&P examination.  This disability renders him unable to reliably and responsibly discharge employment obligations of an employee in any capacity in any condition.

As to the question of extra-schedular referral to the Veterans Service Center Manager for the period prior to March 16, 2016, the Board finds that the record does not show any symptoms of his minor, motor petit mal-like seizure disorder that were not being compensated at a rate, and for the purposes, contemplated by the rating system.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that it is an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's disability.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, it has not been shown to have resulted in his inability to maintain employment or caused him to be hospitalized for any extended periods.  See 38 C.F.R. § 3.321(b)(1). 

The disability ratings assigned to the Veteran during this time are intended precisely to compensate him for any impairment to earning capacity associated with the disability.  38 C.F.R. § 4.15 (2016).  There is no suggestion that disability, alone or in combination with any of his other disabilities,  produced an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted for the Veteran's seizure disorder with respect to this time.



ORDER

The Veteran's claim for entitlement to a higher disability rating for minor, motor petit mal-like seizure disorder, with respect to any of the staged ratings currently in effect, is denied. 

The Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) is granted effective March 16, 2016.  





____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


